ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Representative Capacity
The reply from applicant dated June 9, 2021, is signed by a practitioner who does not appear to be of record.  However, the reply is considered by the examiner to be in compliance with the requirements in 37 C.F.R. § 1.34 and MPEP § 402.04 for a practitioner to act in a representative capacity.
In the remarks accompanying the reply, the signing practitioner states that he has been made of record.  It is not clear to the examiner that this is the case.  The Power of Attorney dated December 16, 2020, appoints the practitioners associated with Customer Number 23859 with power of attorney.  This power of attorney was acknowledged by the Office on December 21, 2020.  There does not appear to be any subsequent Power of Attorney of record.  It does not appear to the examiner that the signing practitioner is associated with Customer Number 23859.
Response to Amendment
 Applicant’s proposed amendment dated June 9, 2021, will not be entered because it presents limitations that have not been previously presented.  The proposed ranges in claims 33 and 44 directed to the phenolic OH content and the β-O-4 content have not been previously presented and would require new search and consideration.
Response to Arguments
 Applicant’s arguments in the remarks dated June 9, 2021, with respect to the newly proposed ranges will not be addressed because the amendment is not being entered, as discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767